EXHIBIT 10.1
[kwlogo.jpg]


        







Date


Name
Address


RE:    Awards of RSUs


Dear :


In connection with your employment with Kennedy-Wilson, Inc., a Delaware
corporation (the “Company”), the Company is pleased to offer you the opportunity
to receive one or more grants of restricted share units (“RSUs”) pursuant to the
terms and conditions set forth in this letter agreement (this “Agreement”). The
purpose of the RSUs is to incentivize and reward you for your contributions to
the long-term financial success and growth of the Company. Capitalized terms
used but not otherwise defined herein will have the meanings ascribed to those
terms in the Investment Management Agreement between Kennedy Wilson Europe Real
Estate Plc (“KWE”) and KW Investment Management Ltd (the “Manager”), as amended
from time to time (the “Investment Management Agreement”). The Company will
provide you with a copy of the Investment Management Agreement upon your
request.


1.    Awards of RSUs. Subject to Section 8 below and subject to and conditioned
upon your continued employment with the Company through the applicable Award
Date, on each date on which KWE pays a Performance Fee to the Manager and/or
Carried Interest Partner in the form of Ordinary Shares pursuant to the
Investment Management Agreement (each, an “Award Date”), you shall automatically
be granted by the Company an award of RSUs (each, an “Award”) covering __% (your
“Award Percentage”) of the Ordinary Shares actually issued by KWE to the Manager
and/or Carried Interest Partner pursuant to the Investment Management Agreement.
One-third (⅓) of the RSUs subject to each Award will vest on each of the first
three anniversaries of the Award Date, subject to and conditioned upon your
continued employment with the Company through each applicable vesting date. Each
Award will be subject in all respects to the terms and conditions set forth in
an award agreement in a form prescribed by the Company, to be entered into
between you and the Company (each, an “Award Agreement”), which will evidence
the grant of the Award.


2.    Termination of Employment. Upon a termination of your employment with the
Company for any reason, you will have no right to receive, and you will forfeit
any and all rights and interest in, any further Awards. For purposes of this
Agreement, the Company shall determine, in its sole discretion, all matters and
questions relating to your employment and any termination thereof.


3.    Right to Receive Award Not Transferable. Unless otherwise determined by
the Company, you may not assign, sell, pledge or transfer in any manner your
right to receive any Award, and any attempted disposition thereof shall be null
and void and of no effect.


4.    No Right to Continued Service; No Third Party Rights. Nothing in this
Agreement shall confer upon you any right to continue as a service provider of
the Company or any affiliate thereof, or shall interfere with or restrict in any
way the rights of the Company or any affiliate, which are hereby expressly
reserved, to terminate your service at any time for any reason whatsoever, with
or without cause. You shall not be a third party beneficiary to the Investment
Management Agreement by virtue of this Agreement, the grant of any Award or
otherwise.

                                                                                                           


9701 Wilshire Boulevard Suite 700 Beverly Hills, CA 90212 tel: 310-887-6400 fax:
310-887-3410 www.kennedywilson.com



--------------------------------------------------------------------------------





5.     No Shareholder Rights. This Agreement does not represent actual Ordinary
Shares or other equity interests in the Company, KWE or any other entity or a
security interest in any of the assets held by any such entity, and you shall
have no rights as an equityholder of any such entity by virtue of this Agreement
or any Award. You will not be or have any rights or privileges of a shareholder
of KWE unless and until the Ordinary Shares underlying any Award that is granted
to you under Section 1 above have been issued to you and you become the record
holder of such Ordinary Shares.


7.    Confidentiality. You hereby agree to keep this Agreement and its terms
completely confidential, and not to disclose any information concerning this
Agreement or its terms to anyone other than your immediate family, legal
counsel, or financial advisors, and then only on a need-to-know basis, and, in
each case, who will be informed of and bound by this confidentiality clause. You
further acknowledge and agree that notwithstanding anything contained herein,
your right to receive any amounts payable under this Agreement is subject to and
conditioned upon your and your immediate family’s, legal counsel’s and financial
advisors’, as applicable, compliance with your and their confidentiality
obligations under this Section 6.


8.    Entire Agreement; Amendment. This Agreement, together with the applicable
Award Agreement(s), contains the entire agreement and understanding between the
parties with respect to the subject matter contained herein, and supersedes all
prior agreements or understandings, whether written or oral, between the parties
relating to such subject matter. This Agreement, and your right to receive
future Awards, may be amended or terminated at any time by the Company in its
sole and absolute discretion without your consent or approval. Without limiting
the generality of the foregoing, the Company may in its sole and absolute
discretion, reduce or otherwise modify your Award Percentage (including a
reduction to 0%) at any time. You hereby acknowledge and agree that nothing
contained in this Agreement confers on you any right to any future Award, and
that whether the Company grants you an Award and the amount of any such Award
will be determined by the Company in its sole and absolute discretion.


9.    Governing Law. This Agreement shall be construed, interpreted and the
rights of the parties determined in accordance with the laws of the State of
Delaware without reference to any choice of law provisions thereof that would
result in the application of any law other than the laws of the State of
Delaware.


The terms and conditions of this Agreement shall be effective upon receipt by
the Company of your signature in the space provided below. Please confirm your
acknowledgement and acceptance of terms and conditions set forth in this
Agreement by signing in the space indicated below and returning this Agreement
to ______________. Your signature below constitutes your acknowledgment that you
have reviewed this Agreement in its entirety, have had an opportunity to obtain
the advice of counsel prior to executing this Agreement, fully understand all
provisions of this Agreement and agree to accept as final, binding and
conclusive all determinations, decisions and interpretations of the Company
regarding any Award and this Agreement.


If you have any questions about any of the foregoing, please contact
______________ at (___) ___-____.









    

--------------------------------------------------------------------------------



Sincerely,


KENNEDY-WILSON, INC.






By: __________________________
Name:
Title:






ACCEPTED, ACKNOWLEDGED
AND AGREED:




_________________________        _________________________
Name                    Date

    